DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
 Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 7/21/2022 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	3. The amendments filed 7/1/2022 have been entered, wherein claims 1-20 are pending and claims 15-20 are withdrawn. Accordingly, claims 1-14 have been examined herein. The previous 35 USC 112(f) interpretation has been withdrawn due to applicant’s amendments. 
Specification
4. The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The amendments to claim 1 introduce an opening and closing frame. However, the specification does not mention “an opening and closing frame”. Add the term “opening and closing frame” to the specification in order to provide proper antecedent basis for the claimed subject matter. See the below recommendation for an example. 
Paragraph 0013 of the specification, “an opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish removal member.” Should read “an opening and closing device configured to open and close the dust chamber and configured to interlock with the rubbish removal member, wherein the opening and closing device is an opening and closing frame.”
Claim Objections
5. Claim 8 is objected to because of the following informalities:  
Claim 8, third line “a handle arranged at an end opposite to one end of the extension member” should read “a handle arranged at an [[end opposite]] opposite end to [[one]] the end of the extension member”

Claim 8, last two lines, “a fan motor unit configured to generate a suction force for the dust chamber and arranged closer to the opening and closing frame than the handle” should read “a fan motor unit configured to generate a suction force for the dust chamber and arranged [[closer to]] between the opening and closing frame [[than]] and the handle” in order to promote clarity. Specifically, the current claim language can be interpreted in two ways. The first way, in which the examiner believes was originally intended, wherein the distance between the fan motor unit and the opening and closing frame is less than the distance between the handle and the opening and closing frame. The second way, in which the examiner believes was not intended, wherein the distance between the fan motor unit and the opening and closing frame is less than the distance between the fan motor unit and the handle. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over JPS57-048849 (see IDS from 7/21/2022 for document and attached translation), hereinafter ‘8849, in view of Kenichiro et al. (JP 2009268564), hereinafter Kenichiro.
Regarding claim 1, ‘8849 teaches a cleaner (fig. 1; ‘8849 teaches a cleaner having a main case 8 which includes a dust case 9 detachably connected to the front surface of the main case 8. Additionally, ‘8849 teaches dust case 9 has a lid 16 and a suction port bored in the lid 16 (figs. 1-4) (see attached translation)) comprising: 
a suction head (‘8849 does not explicitly teach a suction head. However, Kenichiro teaches a vacuum cleaner having an intake port 10a with a hose and suction head connected to the main body (figs. 1 and 2). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘8849 to incorporate the teachings of Kenichiro to provide a cleaner including a suction head (of Kenichiro) and hose (of Kenichiro). Doing so would increase the utility of ‘8849’s cleaner and allow it to pick up debris and dust from surfaces). 
‘8849 in view of Kenichiro teaches:
a dust collector having one end mounted on the suction head (‘8849 in view of Kenichiro teaches a main part case 8 (of ‘8849) and hose (of Kenichiro) attached to the suction head (of Kenichiro). The main part case 8 and hose are being interpreted as the dust collector), and configured to form a dust chamber to collect rubbish introduced through the suction head (dust case 9 (of ‘8849) forms a dust chamber to collect rubbish introduced through the suction head); and 
an extension member slidably mounted on the dust collector (‘8849, in view of Kenichiro, teaches the dust case 9 (of ‘8849), which is being interpreted as the extension member, is slidably mounted to the main part case 8 (see fig. 1 of ‘8849 and the related description thereof) via a latch (seen annotated fig. 1 of ‘8849 below). The latch (of ‘8849) connects the dust case 9 (of ‘8849) to the main part case 8 (of ‘8849) in order to facilitate slidable and detachable mounting of the dust case 9 to the main part case 8, similar to the latch 20a (of ‘8849) connecting the lid 16 (of ‘8849) to the dust case 9 in order to facilitate slidable and detachable closure of the lid). 

    PNG
    media_image1.png
    570
    587
    media_image1.png
    Greyscale

 wherein the extension member comprises: 
a rubbish remover (dust discharging member 27 (of ‘8849), connecting rod 25 (of ‘8849) and operating member 22 (of ‘8849) are being interpreted as the rubbish remover) configured to be slidable in the dust chamber (‘8849 in view of Kenichiro teaches reference numeral 22 denotes an operating member (of ‘8849) having an operating portion with its upper end protruding upward from the dust case 9 (of ‘8849), supported slidably in the vertical direction and constantly urged upward by the coil spring 23 (of ‘8849). When the operating member is pressed, the connecting rod (of ‘8849) slides downward, within the dust chamber (of ‘8849), and causes the dust discharging member (of ‘8849) to rotate (see attached translation and figs. 1-5)) and configured to discharge the rubbish of the dust chamber to an outside of the dust collector (‘8849 in view of Kenichiro teaches the dust discharging member 27 (of ‘8849) scoops out the dust accumulated in the dust chamber (of ‘8849) and is discharged to the outside of the dust case (of ‘8849) (see attached translation)), 
an opening and closing frame (lid 16 (of ‘8849)) disposed on an end of the extension member facing the suction head (fig. 1, the lid 16 (of ‘8849) is disposed on an end of the extension member (of ‘8849) facing the suction head (of Kenichiro)), and the opening and closing frame configured to open and close the dust chamber (figs. 1-5) and configured to interlock with the rubbish remover (fig. 1, the lid 16 (of ‘8849) interlocks with the rubbish remover (of ‘8849) through the casing of the dust case (of ‘8849). Additionally, when the dust chamber (of ‘8849) is very full, the motion of the rubbish remover is restricted if the lid 16 remains closed),
wherein the opening and closing frame comprises a chamber inlet formed to allow air introduced from the suction head to flow into the dust chamber (lid 16 (of ‘8849) includes the suction port 19 (of ‘8849) which allows air introduced from the suction head (of Kenichiro) to flow into the dust chamber (of ‘8849)).  
Regarding claim 6, ‘8849 in view of Kenichiro teaches the claimed invention as rejected above in claim 1. Additionally, ‘8849 in view of Kenichiro teaches wherein the extension member further comprises: a connector configured to connect the rubbish remover to the opening and closing frame (fig. 1, the structure of the dust case housing 9 (of ‘8849) which connects the rubbish remover (of ‘8849) to the lid (of ‘8849) is being interpreted as the connector), and 
a discharge opening formed between the rubbish remover and the opening and closing frame and configured to discharge the rubbish of the dust chamber (fig. 5, see attached translation; when the lid (of ‘8849) is opened, a discharge opening is formed between the rubbish remover (of ‘8849) and the lid and is configured to discharge the rubbish of the dust chamber).  
Regarding claim 7, ‘8849 in view of Kenichiro teaches the claimed invention as rejected above in claim 1. Additionally, ‘8849 in view of Kenichiro teaches wherein the opening and closing frame moves away from the dust collector to open the dust chamber when the rubbish remover slides to be moved out of the dust chamber (fig. 5, the lid (of ‘8849) moves away from the dust collector (of ‘8849) to open the dust chamber (of ‘8849) when the rubbish remover (of ‘8849) slides to be moved out of the dust chamber.), and 
wherein the opening and closing frame moves closer to the dust collector to close the dust chamber when the rubbish remover slides to be inserted into the dust chamber (when the lid (of ‘8849) is closed and the dust discharging member (of ‘8849) is being returned to its original position, the opening and closing frame (of ‘8849) moves closer to the dust collector (of ‘8849) to close the dust chamber (of ‘8849) when the rubbish remover (of ‘8849) slides to be inserted into the dust chamber).  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over JPS57-048849 (see IDS from 7/21/2022 for document and attached translation), hereinafter ‘8849, in view of Kenichiro et al. (JP 2009268564), hereinafter Kenichiro, as applied to claim 1, and further in view of Pugh et al. (US Patent 4209875), hereinafter Pugh.
Regarding claim 2, ‘8849 in view of Kenichiro teaches the claimed invention as rejected above in claim 1. Additionally, ‘8849 in view of Kenichiro teaches wherein the opening and closing frame further comprises: an opening and closing member in which a chamber inlet is formed (the structure creating the suction port 19 (of ‘8849) is being interpreted as the opening and closing member). 
‘8849 in view of Kenichiro does not explicitly teach an opening and closing cover configured to open and close the chamber inlet by a suction force formed in the dust chamber.  
However, Pugh teaches a vacuum having an inlet port, wherein the vacuum includes an opening and closing cover configured to open and close the chamber inlet by a suction force formed in the dust chamber (fig. 2, resilient flapper 71, col. 4, lines 47-53).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘8849 in view of Kenichiro to incorporate the teachings of Pugh to provide a cleaner having an opening and closing cover configured to open and close the chamber inlet by a suction force formed in the dust chamber. Specifically, it would have been obvious to incorporate a resilient flapper (of Pugh) over the suction port (of ‘8849). Doing so would prevent backwash and prevent captured debris from escaping the dust chamber. 
Regarding claim 3, ‘8849 in view of Kenichiro and further in view of Pugh teaches the claimed invention as rejected above in claim 2. Additionally, ‘8849 in view of Kenichiro and further in view of Pugh teaches wherein one portion of the opening and closing cover is fixed to the opening and closing member, and another portion different from the one portion is deformable by the suction force formed in the dust chamber (‘8849, as modified, includes a resilient flapper valve which was incorporated from Pugh’s teachings. The resilient flapper valve (of Pugh) has one portion fixed to the opening and closing member (of ‘8849) and another portion different from the one portion deformable by the suction force formed in the dust chamber (of ‘8849)).  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over JPS57-048849 (see IDS from 7/21/2022 for document and attached translation), hereinafter ‘8849, in view of Kenichiro et al. (JP 2009268564), hereinafter Kenichiro, and further in view of Pugh et al. (US Patent 4209875), hereinafter Pugh, as applied to claim 2, and yet further in view of Han et al. (US PGPUB 20170112341), hereinafter Han.
Regarding claim 4, ‘8849 in view of Kenichiro and further in view of Pugh teaches the claimed invention as rejected above in claim 2. ‘8849 in view of Kenichiro and further in view of Pugh does not explicitly teach wherein the opening and closing frame further comprises  a portion configured to seal between the dust collector and the opening and closing member and arranged along an edge of the opening and closing member.  
However, Han teaches a vacuum cleaner, wherein the vacuum cleaner comprise a dust chamber formed in a case 20. The case 20 includes a lower cover 21 which covers a bottom of the case 20 [0053]. Additionally, Han teaches a sealing member 26 may be interposed for sealing between the lower cover 21 and the case 20. The sealing member may be formed of rubber [0060].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘8849 in view of Kenichiro and further in view of Pugh to incorporate the teachings of Han to provide wherein the opening and closing frame further comprises  a portion configured to seal between the dust collector and the opening and closing member and arranged along an edge of the opening and closing member. Specifically, it would have been obvious to incorporate a sealing member (of Han) made of rubber, wherein the sealing member is located between the lid 16 (of ‘8849) and the casing of the dust case 9 (of ‘8849). Doing so would allow the suction to be formed within the dust chamber (of ‘8849), prevent leaks in suction, and allow the debris to be collected through the suction port (of ‘8849). Additionally, doing so would allow the device to function as intended. 
Regarding claim 5, ‘8849 in view of Kenichiro and further in view of Pugh and yet further in view of Han teaches the claimed invention as rejected above in claim 4. Additionally, ‘8849 in view of Kenichiro and further in view of Pugh and yet further in view of Han teaches wherein the portion of the opening and closing frame is formed to include a more flexible material than the opening and closing member (‘8849 was modified to include a rubber sealing member (of Han). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the rubber sealing member is more flexible than the opening and closing member (of ‘8849). Doing so would allow the device to function as intended. Additionally, doing so would allow the casings to structurally support the components of the vacuum cleaner.).  
Claims 1, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichiro et al. (JP 2009268564), hereinafter Kenichiro, in view of JPS57-048849 (see IDS from 7/21/2022 for document and attached translation), hereinafter ‘8849,.
Regarding claim 1, Kenichiro teaches a cleaner (fig. 1) comprising: 
a suction head (fig. 1); 
a dust collector having one end mounted on the suction head (fig. 1, the main part 2, hose 3 and extension pipe 4 are being interpreted as a dust collector. Additionally, this structure has one end mounted on the suction head), and configured to form a dust chamber to collect rubbish introduced through the suction head (dust collection container 10 forms a dust chamber to collect rubbish introduced through the suction head, paragraph 0027 of the attached translation); and 
an extension member mounted on the dust collector (the dust collecting container 10, lid 13 and cleaning member 14 are being interpreted as the extension member. Kenichiro teaches the dust collecting container is detachable from the main body [0009 of the attached translation].), 
wherein the extension member comprises: 
a rubbish remover (fig. 5, the cleaning member 14 and housing 14a are being interpreted as the rubbish remover) configured to be slidable in the dust chamber (figs. 3-5) and configured to discharge the rubbish of the dust chamber to an outside of the dust collector (Kenichiro teaches the cleaning member slides on the filter and dust attached to the filter falls into the dust collecting container and the dust in the dust container is discarded (paragraph 0027 of the attached translation). Therefore, the cleaning member and housing 14a are configured to discharge the rubbish of the dust chamber to an outside of the dust collector), 
an opening and closing frame (the dust collecting container 10 is being interpreted as the opening and closing frame) disposed on an end of the extension member facing the suction head (fig. 1, the dust collecting container is disposed on an end of the extension member facing the suction head), and the opening and closing frame configured to open and close the dust chamber (the dust collecting container has a stepped portion 10d which is configured to open and close the dust chamber (paragraph 0022 of the attached translation)) and configured to interlock with the rubbish remover (fig. 2, when the lid is closed, the opening and closing frame is configured to interlock with the rubbish remover),
wherein the opening and closing frame comprises a chamber inlet formed to allow air introduced from the suction head to flow into the dust chamber (the dust collecting container includes an inlet 10a that communicates with the hose 3 (paragraph 0018 of the attached translation)).  
Kenichiro does not explicitly teach the extension member is slidably mounted on the dust collector. 
However, ‘8849 teaches the dust case 9 is slidably mounted to the main part case 8 (see fig. 1 of ‘8849 and the related description thereof) via a latch (seen annotated fig. 1 of ‘8849 below). The latch connects the dust case 9 to the main part case 8 in order to facilitate slidable and detachable mounting of the dust case 9 to the main part case 8, similar to the latch 20a (of ‘8849) connecting the lid 16 to the dust case 9 in order to facilitate slidable and detachable closure of the lid). 

    PNG
    media_image1.png
    570
    587
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kenichiro to incorporate the teachings of ‘8849 to provide an extension member slidably mounted on the dust collector. Specifically, it would have been obvious to incorporate the latch (from ‘8849) in order to facilitate slidable and detachable mounting of the dust collecting container (of Kenichiro) to the main body (of Kenichiro). Doing so would allow the dust collecting container (of Kenichiro) to selectively attach and detach from the main body (of Kenichiro), as intended. Additionally, doing so would allow the user to easily discard the collected dust. 
Regarding claim 6, Kenichiro in view of ‘8849 teaches the claimed invention as rejected above in claim 1. Additionally, Kenichiro in view of ‘8849 teaches wherein the extension member further comprises: a connector configured to connect the rubbish remover to the opening and closing frame (shaft 14b (of Kenichiro) is being interpreted as the connector. The shaft is configured to connect the rubbish remover (of Kenichiro) to the lid (of Kenichiro) and dust collection container (of Kenichiro) (paragraph 0023 of the attached translation, fig. 2)), and 
a discharge opening formed between the rubbish remover and the opening and closing frame and configured to discharge the rubbish of the dust chamber (fig. 4, when the lid (of Kenichiro) is separated from the dust collection container (of Kenichiro), a discharge opening is formed between the rubbish remover (of Kenichiro) and the opening and closing frame (of Kenichiro) and configured to discharge the rubbish of the dust chamber (paragraph 0027 of the attached translation)).  
Regarding claim 12, Kenichiro in view of ‘8849 teaches the claimed invention as rejected above in claim 1. Additionally, Kenichiro in view of ‘8849 teaches a filter arranged in the dust chamber of the dust collector (filter 12 (of Kenichiro)) and configured to filter out the rubbish introduced through the suction head (paragraphs 18 and 25 of the attached translation of Kenichiro), and 
wherein when the extension member slides with respect to the dust(the cleaning member (of Kenichiro) is formed in an annular brush shape that slides on the filter 12 (of Kenichiro) (paragraph 0023 of the attached translation, fig. 5)).  
Allowable Subject Matter
7. Claims 8-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, JP S57-048849 (see IDS from 7/21/2022 for document and attached translation), hereinafter ‘8849, in view of Kenichiro et al. (JP 2009268564), hereinafter Kenichiro, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the fan motor unit as particularly claimed in combination with all other elements of claim 1. 
Regarding claim 13, JP S57-048849 (see IDS from 7/21/2022 for document and attached translation), hereinafter ‘8849, in view of Kenichiro et al. (JP 2009268564), hereinafter Kenichiro, is the closest prior art to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the structural elements and configurations of the first dust chamber, the second dust chamber, and the cyclone as particularly claimed in combination with all other elements of claim 1. 
Claims 9-11 and 14 are indicated as allowable for depending from claim 8 or claim 13.
Response to Arguments
8. Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. 
Applicant argues Hwang in view of Dimbylow fails to teach the amended claim language. However, Applicant’s arguments are considered moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather, JPS57-048849 and Kenichiro are relied upon to teach the amended claim language. See above rejection for more details. 
Applicant argues the double patenting rejection over ‘406 in view of Hwang and Dimbylow are no longer proper in view of the amended claim language (page 8 of the applicant’s remarks). However, Applicant’s arguments are considered moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather, ‘406 in view of ‘8849 is relied upon for the double patenting rejection. See below for more details. 
Double Patenting
9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 11191406 in view of JPS57-048849 (see IDS from 7/21/2022 for document and attached translation), hereinafter ‘8849.
Instant Application 16/813,063
U.S. Patent No. 11191406
	A cleaner comprising: 
1. A cleaner comprising:
a suction head; 
a suction head;
a dust collector having one end mounted on the suction head, and configured to form a dust chamber to collect rubbish introduced through the suction head;
a dust collector comprising: a first end mounted on the suction head, and a first dust collecting chamber;
an extension member slidably mounted on the dust collector, 
wherein the extension member comprises:
an extension member slidably mounted on the dust collector,
a rubbish remover configured to be slidable in the dust chamber and configured to discharge the rubbish of the dust chamber to an outside of the dust collector, 
and a first dirt removing member disposed at the first end of the extension member and having elasticity, wherein, in case the extension member is slidably moved relative to the dust collector and the first dirt removing member is moved to a position protruding from the dust collector, the first dirt removing member detaches dirt accumulated on the first dust collecting chamber and discharges the separated dirt to an outside of the dust collector.
an opening and closing frame configured to open and close the dust chamber 
15. The cleaner of claim 1, further comprising: a cover, wherein the dust collector further comprises an opening/closing member


Claims 1 and 15 of U.S. Patent No. 11191406 do not teach an opening and closing frame disposed on an end of the extension member facing the suction head, and configured to interlock with the rubbish remover,
wherein the opening and closing frame comprises a chamber inlet formed to allow air introduced from the suction head to flow into the dust chamber.  
However, ‘8849 teaches an opening and closing frame (lid 16) disposed on an end of the extension member facing the suction head (fig. 1, the lid 16 is disposed on an end of the extension member facing the suction head), and the opening and closing frame configured to open and close the dust chamber (figs. 1-5) and configured to interlock with the rubbish remover (fig. 1, the lid 16 interlocks with the rubbish remover through the casing of the dust case. Additionally, when the dust chamber is very full, the motion of the rubbish remover is restricted if the lid 16 remains closed),
wherein the opening and closing frame comprises a chamber inlet formed to allow air introduced from the suction head to flow into the dust chamber (lid 16 includes the suction port 19 which allows air introduced from the suction head to flow into the dust chamber).  
It would have been obvious to a person having ordinary skill in the art to have modified the cleaner recited in claim 15 of US Patent No. 11191406 to include an opening and closing frame disposed on an end of the extension member facing the suction head, and configured to interlock with the rubbish remover, wherein the opening and closing frame comprises a chamber inlet formed to allow air introduced from the suction head to flow into the dust chamber. Doing so would increase the stability and rigidity of the dust collecting apparatus. Additionally, doing so would allow the dirt and debris to be collected through the suction head and into the dust chamber. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11191406 in view of in view of JPS57-048849 (see IDS from 7/21/2022 for document and attached translation), hereinafter ‘8849.
Instant Application 16/813,063
U.S. Patent No. 11191406
	A cleaner comprising: 
21. A cleaner comprising: 
a suction head; 
a suction head
a dust collector having one end mounted on the suction head, and configured to form a dust chamber to collect rubbish introduced through the suction head; and 
a dust collector comprising: a first end mounted on the suction head, and a dust collecting chamber;
an extension member slidably mounted on the dust collector, 
wherein the extension member comprises:
an extension member slidably mounted on the dust collector,
a rubbish remover configured to be slidable in the dust chamber and configured to discharge the rubbish of the dust chamber to an outside of the dust collector, 
a dirt removing member disposed in the extension member, the dirt removing member being configured to slide in close contact with the filtering device to detach dirt accumulated on the filtering device and discharge the separated dirt to an outside of the dust collector, in case the extension member is slidingly moved with respect to the dust collector and the dirt removing member is moved to a position protruding from the dust collector;


Claim 21 of U.S. Patent No. 11191406 does not teach an opening and closing frame disposed on an end of the extension member facing the suction head, and configured to interlock with the rubbish remover,
wherein the opening and closing frame comprises a chamber inlet formed to allow air introduced from the suction head to flow into the dust chamber.  
However, ‘8849 teaches an opening and closing frame (lid 16) disposed on an end of the extension member facing the suction head (fig. 1, the lid 16 is disposed on an end of the extension member facing the suction head), and the opening and closing frame configured to open and close the dust chamber (figs. 1-5) and configured to interlock with the rubbish remover (fig. 1, the lid 16 interlocks with the rubbish remover through the casing of the dust case. Additionally, when the dust chamber is very full, the motion of the rubbish remover is restricted if the lid 16 remains closed),
wherein the opening and closing frame comprises a chamber inlet formed to allow air introduced from the suction head to flow into the dust chamber (lid 16 includes the suction port 19 which allows air introduced from the suction head to flow into the dust chamber).  
It would have been obvious to a person having ordinary skill in the art to have modified the cleaner recited in claim 21 of US Patent No. 11191406 to include an opening and closing frame disposed on an end of the extension member facing the suction head, and configured to interlock with the rubbish remover, wherein the opening and closing frame comprises a chamber inlet formed to allow air introduced from the suction head to flow into the dust chamber. Doing so would increase the stability and rigidity of the dust collecting apparatus. Additionally, doing so would allow the dirt and debris to be collected through the suction head and into the dust chamber. 
Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al. (US PGPUB 20160287042) teaches a cyclone dust collector which is similar to the claimed invention. 
Conrad (US Patent 10966583) teaches a surface cleaning apparatus which is similar to the claimed invention (figs. 33 and 89c)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.G./Examiner, Art Unit 3723 
 
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723